Exhibit 10.1
2010 Patriot Award
RESTRICTED STOCK AGREEMENT
     THIS AGREEMENT, dated January 4, 2010 (the “Grant Date”), is made by and
between PATRIOT COAL CORPORATION, a Delaware corporation (the “Company”), and
the undersigned employee or other service provider of the Company or a
Subsidiary (as defined below) or an Affiliate (as defined below) of the Company
(the “Grantee”).
     WHEREAS, the Company wishes to afford the Grantee the opportunity to own
shares of its $.01 par value common stock (the “Common Stock”);
     WHEREAS, the Company wishes to carry out the Plan (as hereinafter defined),
the terms of which are hereby incorporated by reference and made a part of this
Agreement; and
     WHEREAS, the Administrator appointed to administer the Plan has determined
that it would be to the advantage and best interest of the Company and its
stockholders to grant the shares of Common Stock provided for herein to the
Grantee, on a restricted basis, as an incentive for increased efforts during his
or her term of office with the Company or its Subsidiaries or Affiliates, and
has advised the Company thereof and instructed the undersigned officer to grant
the award;
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
     Whenever the following terms are used in this Agreement, they shall have
the meanings specified below. Capitalized terms that are not defined in this
Agreement shall have the meanings specified in the Plan.
     Section 1.1 — “Affiliate” means any Person that (i) is directly or
indirectly controlling, controlled by, or under common control with the Company
and (ii) would, together with the Company, be classified as the “service
recipient” (as defined in the regulations under Code Section 409A) with respect
to the Grantee. For purposes of this definition, the term “control” (including,
with correlative meanings, the terms “controlling,” “controlled by” and “under
common control with”), as applied to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of that Person, whether through the ownership of voting securities,
by contract or otherwise.
     Section 1.2 — “Cause” shall mean (i) any material and uncorrected breach by
the Grantee of the terms of his or her employment agreement with the Company,
including, but not limited to, a violation of Section 13 thereof, (ii) any
willful fraud or dishonesty of the Grantee involving the property or business of
the Company, (iii) a deliberate or willful refusal or failure of the Grantee to
comply with any major corporate policy of the Company which is communicated to
the Grantee in writing or (iv) the Grantee’s conviction of, or plea of nolo
contendere to, any felony if such conviction or plea results in his or her
imprisonment; provided





--------------------------------------------------------------------------------



 



that, with respect to clauses (i), (ii) and (iii) above, the Grantee shall have
thirty (30) days following his or her receipt of written notice of the conduct
that is the basis for the potential termination for Cause within which to cure
such conduct to prevent termination for Cause by the Company; provided further
that, notwithstanding the foregoing, in the event that the Grantee is subject to
a definition of “Cause” in his or her employment agreement with the Company that
contains any terms that are more favorable to the Grantee, “Cause” (including
the related cure period) shall include such terms.
     Section 1.3 — “Code” means the Internal Revenue Code of 1986, as amended,
and the regulations promulgated with respect thereto.
     Section 1.4 — “Good Reason” means: (i) a reduction by the Company in the
Grantee’s base salary; (ii) a material reduction in the aggregate program of
employee benefits and perquisites to which the Grantee is entitled (other than a
reduction that generally affects all executives); (iii) a material decline in
the Grantee’s bonus or long term incentive award opportunities (other than a
decline that generally affects all executives); (iv) relocation of the Grantee’s
primary office by more than 50 miles from the location of the Grantee’s primary
office as specified in his or her employment agreement with the Company; or
(v) any material diminution or material adverse change in the Grantee’s title,
duties, responsibilities or reporting relationships. If the Grantee does not
give notice to the Company (as described in the Grantee’s employment agreement
with the Company) within ninety (90) days after an event giving rise to Good
Reason, the Grantee’s right to claim Good Reason termination on the basis of
such event shall be deemed waived. Notwithstanding the foregoing, in the event
that the Grantee is subject to a definition of “Good Reason” in his or her
employment agreement with the Company that is more favorable to the Grantee,
“Good Reason” (including any related notice period) shall have the meaning
described therein.
     Section 1.5 — “Person” means an individual, partnership, corporation,
business trust, joint stock company, trust, unincorporated association, joint
venture, governmental authority or other entity of whatever nature.
     Section 1.6 — “Plan” means the Patriot Coal Corporation 2007 Long-Term
Equity Incentive Plan, as it may be amended from time to time.
     Section 1.7 — “Subsidiary” means any corporation that (i) is in an unbroken
chain of corporations beginning with the Company if each of the corporations, or
group of commonly controlled corporations, other than the last corporation in
the unbroken chain, then owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain and (ii) would, together with the Company, be classified as a “service
recipient” (as defined in the regulations under Code Section 409A) with respect
to the Grantee.
     Section 1.8 — “Termination of Employment” means a termination of the
Grantee’s employment or service with the Company, a Subsidiary or an Affiliate
(regardless of the reason therefore).

2



--------------------------------------------------------------------------------



 



ARTICLE 2
GRANT OF RESTRICTED STOCK
     Section 2.1 — Grant of Restricted Stock. For good and valuable
consideration, the Company hereby grants to the Grantee the number of restricted
shares of its Common Stock (the “Restricted Stock”) set forth on the signature
page hereof upon the terms and subject to the conditions set forth in this
Agreement.
     Section 2.2 — Transfer Restrictions. At any time prior to vesting in
accordance with Article 3, the shares of Restricted Stock or any interest
therein cannot be directly or indirectly transferred, sold, assigned, pledged,
hypothecated or otherwise disposed of. Upon vesting in accordance with
Article 3, the shares of Restricted Stock shall cease to be restricted and shall
become non-forfeitable, and the Grantee shall own such shares free of all
restrictions otherwise imposed by this Agreement.
     Section 2.3 — No Obligation of Employment or Service. Nothing in this
Agreement or in the Plan shall confer upon the Grantee any right to continue in
the service of the Company or any Subsidiary or Affiliate or interfere with or
restrict in any way the rights of the Company and its Subsidiaries or
Affiliates, which are hereby expressly reserved, to terminate the service of the
Grantee at any time for any reason whatsoever.
ARTICLE 3
VESTING OF RESTRICTED STOCK
     Section 3.1 — Restricted Stock Vesting. Unless otherwise provided in this
Agreement, the shares of Restricted Stock shall become vested and
non-forfeitable on such dates as follows, provided that the Grantee has remained
continuously employed by the Company through such applicable date.

      Date Restricted   Percentage of Restricted Stock Becomes Vested   Stock
That Becomes Vested January 4, 2011   33.33% January 4, 2012   33.33% January 4,
2013   33.34%

The Restricted Stock shall become vested, pursuant to the schedule above, with
respect to the nearest whole number of shares of Common Stock, as determined by
the Administrator in its sole discretion.
     Section 3.2 — Acceleration Events. Notwithstanding anything in this
Article 3 to the contrary, the shares of Restricted Stock shall become fully
vested and non-forfeitable (but only to the extent the Award has not otherwise
terminated) upon (i) the Grantee’s Termination of Employment due to death or
Disability or (ii) a Change of Control. Upon Grantee’s (i) Termination of
Employment by the Company without Cause or (ii) by the Grantee for Good Reason,
the Restricted Stock shall vest and become non-forfeitable with respect to the
percentage

3



--------------------------------------------------------------------------------



 



of shares of Common Stock that would have otherwise vested on the next vesting
date as specified in Section 3.1 herein.
     Section 3.3 — Effect of Termination of Employment. Except as otherwise
provided in Section 3.2, no share of Restricted Stock shall become vested and
non-forfeitable following the Grantee’s Termination of Employment, and any
unvested and forfeitable share of Restricted Stock shall be immediately and
automatically forfeited upon Termination of Employment.
ARTICLE 4
RECEIPT OF STOCK
     Section 4.1 — Conditions to Issuance of Stock Certificates. The shares of
Common Stock deliverable hereunder may be either previously authorized but
unissued shares or issued shares that have been reacquired by the Company. Such
shares shall be fully paid and nonassessable. The Company shall not be required
to issue or deliver any certificate or certificates for shares of Common Stock
granted hereunder prior to fulfillment of both of the following conditions:
     (a) The obtaining of approval or other clearance from any state or federal
governmental agency that the Administrator, in its absolute discretion,
determines to be necessary or advisable; and
     (b) The lapse of such reasonable period of time following the grant as the
Administrator may establish from time to time for administrative convenience.
     Section 4.2 — Escrow. Upon issuance, the certificates for the shares of
Restricted Stock shall be held in escrow by the Company until, and to the
extent, the shares of Restricted Stock cease to be restricted and become
non-forfeitable and the Grantee owns such shares free of all restrictions
otherwise imposed by this Agreement. Any new, substituted or additional
securities or other property described in and issued under Section 6.1 of the
Plan shall immediately be delivered to the Company to be held in such escrow.
Shares of Restricted Stock, together with any other assets or securities held in
escrow hereunder, shall be (i) surrendered to the Company for cancellation upon
forfeiture, if any, of such shares of Restricted Stock by the Grantee hereunder
or (ii) subject to the provisions of Section 5.1, released to the Grantee to the
extent the shares of Restricted Stock are no longer subject to any of the
restrictions otherwise imposed by this Agreement or the Plan.
     Section 4.3 — Rights as Stockholder. The Grantee shall not be, and shall
not have any of the rights or privileges of, a stockholder of the Company in
respect of any shares of Common Stock granted hereunder unless and until the
date (the “Issuance Date”) on which certificates representing such shares have
been issued by the Company to or in the name of such Grantee (including
certificates held in escrow by the Company in accordance with Section 4.2). The
Grantee shall be entitled to receive any dividends paid with respect to the
shares of Restricted Stock that become payable on or after the Issuance Date;
provided, however, that no dividends shall be payable to or for the benefit of
the Grantee for shares of Restricted Stock with respect to record dates
occurring prior to the Issuance Date, or with respect to record dates occurring
on or after the date, if any, on which the Grantee has forfeited those shares of
Restricted Stock. Any

4



--------------------------------------------------------------------------------



 



dividends payable in accordance with this Section 4.3 shall be paid as soon as
practicable after the date on which such dividends are declared and in no event
later than the later of (i) the end of the calendar year in which such dividends
are paid to shareholders of the same class of stock, or (ii) the fifteenth day
of the third month following the date on which such dividends are paid to
shareholders of the same class of stock.
     The Grantee shall be entitled to vote the shares of Restricted Stock on or
after the Issuance Date to the same extent as would have been applicable to the
Grantee if the shares of Restricted Stock had then been fully vested and
non-forfeitable; provided, however, that the Grantee shall not be entitled to
vote the shares of Restricted Stock with respect to record dates for such voting
rights occurring prior to the Issuance Date, or with respect to record dates
occurring on or after the date, if any, on which the Grantee forfeited those
shares of Restricted Stock.
ARTICLE 5
MISCELLANEOUS
     Section 5.1 — Tax Consequences. Unless otherwise specifically provided in
another agreement between the Company and the Grantee, the Company shall not be
liable or responsible in any way for any tax (including any withholding tax)
consequences relating to the shares of Restricted Stock, and the Grantee agrees
to undertake to determine, and be responsible for, any and all tax (including
any withholding tax) consequences to himself or herself with respect to the
shares of Restricted Stock. Notwithstanding any other provision of this
Agreement, the shares of Restricted Stock, together with any other assets or
securities held in escrow hereunder, shall not be released to the Grantee unless
the Grantee has paid to the Company, or made arrangements satisfactory to the
Company regarding the payment of, any federal, state, local or foreign taxes of
any kind required by law to be withheld with respect to the grant of the shares
of Restricted Stock or the lapse of restrictions imposed by this Agreement.
     Section 5.2 — Section 83(b) Election. The Grantee understands that Code
Section 83 may tax as compensation income the difference between the amount paid
for the shares of Restricted Stock, if any, and the fair market value of the
shares of Restricted Stock as of the date any restrictions on the shares of
Restricted Stock lapse in the absence of an election under Code Section 83(b).
In this context, “restriction” means the forfeitability of the shares of
Restricted Stock pursuant to the terms of this Agreement.
     The Grantee understands that he or she may elect to be taxed at the time he
or she receives the shares of Restricted Stock and while the shares of
Restricted Stock are subject to restrictions rather than waiting to be taxed on
the shares of Restricted Stock when and as the restrictions lapse. The Grantee
realizes that he or she may choose this tax treatment by filing an election
under Code Section 83(b) with the Internal Revenue Service within thirty
(30) days after the Grant Date and by filing a copy of such election with his or
her tax return for the tax year in which the Restricted Shares were subjected to
the restrictions. THE GRANTEE UNDERSTANDS THAT FAILURE TO MAKE THIS FILING IN A
TIMELY MANNER MAY RESULT IN THE RECOGNITION OF COMPENSATION INCOME BY THE
GRANTEE, AS THE RESTRICTIONS LAPSE, ON ANY DIFFERENCE BETWEEN THE PURCHASE
PRICE, IF ANY, AND THE FAIR MARKET VALUE OF THE SHARES OF RESTRICTED

5



--------------------------------------------------------------------------------



 



STOCK AT THE TIME SUCH RESTRICTIONS LAPSE. THE GRANTEE ACKNOWLEDGES THAT IT IS
THE GRANTEE’S SOLE RESPONSIBILITY AND NOT THE COMPANY’S TO TIMELY FILE THE
ELECTION UNDER CODE SECTION 83(b). THE GRANTEE ACKNOWLEDGES THAT HE OR SHE SHALL
CONSULT HIS OR HER OWN TAX ADVISERS REGARDING THE ADVISABILITY OR
NON-ADVISABILITY OF MAKING THE ELECTION UNDER CODE SECTION 83(b) AND
ACKNOWLEDGES THAT HE OR SHE SHALL NOT RELY ON THE COMPANY OR ITS ADVISERS FOR
SUCH ADVICE.
     Section 5.3 — Administration. The Administrator has the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Administrator in good faith shall be final and
binding upon the Grantee, the Company and all other interested persons. No
member of the Administrator shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
the shares of Restricted Stock. In its absolute discretion, the Board of
Directors may at any time and from time to time exercise any and all rights and
duties of the Administrator under the Plan and this Agreement.
     Section 5.4 — Notices. Any notice to be given under the terms of this
Agreement to the Company shall be addressed to the Company in care of its
Secretary, and any notice to be given to the Grantee shall be addressed to him
or her at the address given beneath his or her signature hereto. By a notice
given pursuant to this Section 5.4, either party may hereafter designate a
different address for notices to be given to him, her or it. Any notice that is
required to be given to the Grantee shall, if the Grantee is then deceased, be
given to the Grantee’s personal representative if such representative has
previously informed the Company of his, her or its status and address by written
notice under this Section 5.4. Any notice shall be deemed duly given when
enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.
     Section 5.5 — Titles. Titles and headings are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of this Agreement.
     Section 5.6 — Pronouns. The masculine pronoun shall include the feminine
and neuter, and the singular the plural, where the context so indicates.
     Section 5.7 — Applicability of Plan. The shares of Common Stock issued to
the Grantee hereunder shall be subject to all of the terms and provisions of the
Plan, to the extent applicable to such shares. In the event of any conflict
between this Agreement and the Plan, the terms of the Plan shall control.
     Section 5.8 — Amendment. This Agreement may be amended only by a writing
executed by the parties hereto that specifically states that it is amending this
Agreement.
     Section 5.9 — Dispute Resolution. Any dispute or controversy arising under
or in connection with this Agreement shall be resolved by arbitration.
Arbitrators shall be selected,

6



--------------------------------------------------------------------------------



 



and arbitration shall be conducted, in accordance with the rules of the American
Arbitration Association. The Company shall pay any legal fees in connection with
such arbitration in the event that the Grantee prevails on a material element of
his or her claim or defense. Notwithstanding anything in this Section 5.9 to the
contrary, payments made under this Section 5.9 that are provided during one
calendar year shall not affect the amount of such payments provided during a
subsequent calendar year, payments under this Section 5.9 may not be exchanged
or substituted for other forms of compensation to the Grantee, and any such
reimbursement or payment will be paid within sixty (60) days after the Grantee
prevails, but in no event later than the last day of Grantee’s taxable year
following the taxable year in which he incurred the expense giving rise to such
reimbursement or payment. This Section 5.9 shall remain in effect throughout the
Grantee’s employment and for a period of five (5) years following the Grantee’s
Termination of Employment.
     Section 5.10 — Governing Law. The laws of the State of Delaware shall
govern the interpretation, validity and performance of the terms of this
Agreement regardless of the law that might be applied under principles of
conflicts of laws.
[SIGNATURE PAGE FOLLOWS]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto, effective on the Grant Date.

                  GRANTEE       PATRIOT COAL CORPORATION    
 
               
 
      By        
 
         
 
Richard M. Whiting    
 
          Its Chief Executive Officer    
 
               
 
               
 
               
 
Address
               
 
                Grantee’s Taxpayer Identification Number:       Aggregate number
of shares of Common Stock granted hereunder:                         
 
               
                    -                    -                    
               

8